PNG
    media_image1.png
    254
    2240
    media_image1.png
    Greyscale

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Office Action
This action is in response to amendment filed on 2/16/2021.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (a) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(e) as being anticipated by Tal et al. (Publication No. US 20140074842 – herein referred to as “Tal”).

As to claim 1, Tal teaches the invention as claimed, discloses including a system comprising a processor (paragraph 0048, “CPU”); a storage device (paragraph 0048, “Memory unit, RAM for program execution” comprising instructions ( (paragraph 0048 “program execution”), which when executed by the processor, configure the processor to: 
Retrieving the content for analysis is considered an inherency within the requirement for determining an acceptable behavior of a monitored electronic communication. The fact that paragraph 0012 clearly teaches to inform a third party of an acceptable behavior in a monitored communication, it is within its’ context that the parameters within the informant must include retrieving and presenting the examined content. As such, this argument has not been found persuasive simply because the  premise or the inherency in making monitoring communication possible is based on analyzing a retrieved content. 
As to claims 2, 12, Tal teaches the system of claim 1, wherein die instructions, which when executed by the processor, further configure the processor to: tokenize a parameter of the set of parameters; and wherein the content associated with the intent is also associated with the tokenized parameter in the associative data structure [paragraphs 0045, 0060](token string).
As to claims 3, 13, 18, 20, Tal teaches the system of claim 1, wherein electronic communication is a response electronic communication to a transmitted electronic communication from the second user and wherein the intent is a request for an attachment [paragraph ).
As to claims 4, 14, Tal teaches the system of claim 3, wherein the retrieved content is an electronic file transmitted to the third user from the first user associated with the request [paragraph 0012] (teaches to notify a third party e.g. parent or company employer).
As to claims 5, 15, Tal teaches the system of claim 1, wherein electronic communication is a new electronic communication to the second user and wherein the intent is a request for information (paragraph 0012 teaches to notify a third party e.g. parent or company employer. It further teaches to inform or suggest to the third party the behavior and activities of the communication. The context of notification must inherently include presenting the content of the communication).

As to claims 6, Tal teaches the system of claim 5, wherein the retrieved content is content transmitted to the third user from the first user in a response to a reply electronic communication from the third user to the first user (paragraph 0012 teaches to notify a 

As to claim 7, 19, Tal teaches the system of claim 1, wherein the electronic communication is a response electronic communication to a transmitted electronic communication from the second user and wherein the intent is a request for location information [paragraph 0068] ](identifies the subject of the electronic communication and their digital location for example: subject may be the child, their friends or a group to wish they belong and the digital location on Facebook may be a private document).
As to claim 8, Tal teaches the system of claim 7, wherein the retrieved content is location information transmitted to the third user from the first user associated with the request [paragraph 0068](identifies the subject of the electronic communication and their digital location for example: subject may be the child, their friends or a group to wish they belong and the digital location on Facebook may be a private document).
As to claim 9, Tal teaches the system of claim 1, wherein the instructions, which when executed by the processor, further configure the processor to: update the associative data structure based on a decision to not use the suggestion [paragraph 0054].
As to claim 10, Tal teaches the system of claim 1, wherein to update the associative data structure based on a decision to not use the suggestion, a weight associated with the retrieved content is decreased with respect to the intent [paragraph 0010].
As to claim 11,Tal  teaches the invention as claimed, discloses including a method comprising monitoring, in an application, composition of an electronic communication addressed to a second user from a first user (paragraph 0014 teaches to create a profile for each party in an electronic communication. This includes creating a known address etc for each party) [paragraph 0012, 0038](detect incoming and outgoing mail), the electronic communication associated with a set of parameters [paragraphs 0013-0014, 0051](email address); determining, using an electronic processor, an intent of the electronic communication based on the set of parameters [paragraphs 0013-0014, 0051](email address); searching an associative data structure to retrieve content associated with the intent, the content previously transmitted to a third user from the first user [paragraph 0060-0063](token match content in the communication to the rules as a symbol); and presenting a suggestion in the application to include the retrieved content in the electronic communication (paragraph 0012 teaches to notify a third party e.g. parent or company employer. It further teaches to inform or suggest to the third party the behavior and activities of the communication. The context of notification must inherently include presenting the content of the communication).

As to claim 16,Tal teaches the invention as claimed, discloses including a computer-readable storage device comprising instructions, which when executed by at least one processor(paragraph 0048, “CPU”), configure the at least one processor to: monitor (paragraph 0025, “The submect Matter Detection and Monitoring software”), in an application, composition of an electronic communication addressed to a second user by a first user [paragraph 0060-0063](token match content in the communication to the 
As to claim 17, Tal teaches the storage device of claim 16, wherein the instructions, which when executed by the at least one processor, further configure the at least one processor to: determine a second intent of the electronic communication based on the set of parameters; search the associative data structure to retrieve second content associated with the second intent previously received by the first user from a fourth user [paragraph 0060-0063](token match content in the communication to the rules as a symbol); and present a suggestion in the application to include the retrieved second content in the electronic communication(paragraph 0012 teaches to notify a third party e.g. parent or company employer. It further teaches to inform or suggest to the third party the behavior and activities of the communication. The context of notification must inherently include presenting the content of the communication).
Response to Arguments

Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive because of the following reasons:
Applicants argue that Tal does not teach “monitoring composition of an electronic communication”.  In response to Applicant’s argument, the Patent Examiner maintains the rejection because Tal does teach monitoring composition of an electronic communication even though the composition is in the form of completed format.  Therefore, Tal clearly teaches the claimed invention.
Applicants argue that Tal is not clear who is the first user and third users in paragraphs.  In response to Applicant’s argument, the Patent Examiner maintains the rejection because Tal teaches in paragraph 0005 e.g. emails, texts, instant messages, chats rooms and social network sites are the dominant form today of written communication between two or more parties.  Therefore, Tal clearly discloses the claimed invention.
Applicants argue that Tal does not teach including retrieved content in an electronic communication based on the determined intent during composition of that same electronic communication.  In response to Applicant’s argument, the Patent Examiner maintains the rejection because Tal teaches retrieving the content for analysis is considered an inherency within the requirement for determining an acceptable behavior of a monitored electronic communication. The fact that paragraph 0012 clearly teaches to inform a third party of an acceptable behavior in a monitored communication, it is within its’ context that the parameters within the informant must include retrieving and presenting the examined content. As such, this argument has not been found persuasive simply because the premise or the inherency in making monitoring communication possible is based on analyzing a retrieved content.  Thus, Tal clearly teaches the claimed invention.
Therefore, the Examiner asserts that cited prior arts teach or suggest the subject matter broadly recited in independent claims 1, 11, and 16.  Claims 2-10, 12-15 and 17-20 are also rejected at least by the virtue of their dependency on independent claims and by other reasons set forth in the previous office action.  
Accordingly, claims 1-20 are respectfully rejected. 

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/THANH T NGUYEN/Primary Examiner, Art Unit 2448